Citation Nr: 1342791	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-28 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, claimed as a thyroid disorder. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for urinary incontinence. 

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for major depression, claimed as a nervous disorder. 

7.  Entitlement to service connection for arthritis. 

8.  Entitlement to service connection for diabetes mellitus. 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Puerto Rico Army Reserve National Guard (ARNG) from January 14, 1978 to May 29, 1978 and from April 16, 2000 to May 18, 2000.  She also had additional service in the interim, and after from May 19, 2000 to October 3, 2008.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims to the RO in December 2012, via the Appeals Management Center (AMC), for further development.  But, unfortunately, still more development is required, so the Board is again remanding them to the RO via the AMC.


REMAND

First, outstanding VA clinical records that are relevant to these claims must be obtained and associated with the claims file for consideration.  In particular, the RO/AMC must associate with the claims file all VA clinical records from the local San Juan VA Medical Center (MC) dated from April 6, 2010 to the present and from the Orlando VAMC dated from January 2012 to the present.  See 38 C.F.R. § 3.159(c)(2) (2013); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Next, the exact dates and circumstances of the Veteran's service remain unclear, so as it stands the Board cannot determine when she was on active duty (AD), ACDUTRA, or inactive duty training (INACDUTRA).  Only service department records can establish whether and when a person was serving on AD, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  After the Board's December 2012 remand, the RO/AMC produced some service personnel records.  However, they did little to illuminate the precise dates of AD, ACDUTRA, and INACDUTRA.  The RO/AMC, therefore, must make service date determinations before the Board may proceed to deciding these claims, as the type and character of service has a direct impact upon entitlement to benefits in general as well as the types of conditions for which service connection may be granted and the applicability of certain presumptions.

Accordingly, these claims are again REMANDED to the RO via the AMC for the following additional development and consideration:

1.  Make a determination regarding the Veteran's exact dates of service and, in particular, the times she had qualifying service whether on AD, ACDUTRA, and/or INACDUTRA.  

2.  Associate with the claims file all VA clinical records from the San Juan VAMC dated from April 6, 2010 to the present and from the Orlando VAMC dated from January 2012 to the present.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran another supplemental statement of the case (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


